Citation Nr: 1433588	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD); and from a September 2009 rating decision by the RO in Boston, Massachusetts, which denied service connection for TBI.  The Manchester RO has original jurisdiction over the case.

The Veteran testified before the undersigned via videoconference hearing in November 2011; a hearing transcript is of record.  The paper claims file and paperless claims file in VA's electronic processing systems have been considered.

In November 2012, the Board recharacterized the issue with regard to PTSD as entitlement to service connection for any psychiatric disability, and reopened the previously denied claim of service connection for a "mental disorder."  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The Board remanded the merits of this service connection claim, as well as a claim of service connection for TBI.

The Board previously noted that a claim for compensation based on a sexual assault that occurred at a VA medical facility (38 U.S.C.A. § 1151 claim) was raised by the Veteran in April 2008, and later repeated at various times, including at a November 2011 Board hearing.  The Agency of Original Jurisdiction (AOJ) had provided the Veteran with VCAA notice in April 2008, but had not adjudicated the claim.  Therefore, the Board referred this claim to the AOJ for appropriate action, as the Board did not have jurisdiction over it.  There is no indication that the AOJ has taken action on such claim to date.  Accordingly, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board previously directed the AOJ to provide the Veteran with notice of the requirements to establish service connection for his claimed psychiatric disability other than PTSD, including for PTSD based on in-service physical assault.  See 38 C.F.R. §§ 3.159, 3.304(f)(5) (2013).  The Board also directed the AOJ to schedule the Veteran for a new VA examination to determine the nature and etiology of any currently psychiatric diagnosed disability, and to obtain an addendum opinion or examination with regard to the nature and etiology of any current TBI.  See 38 C.F.R. §§ 3.159, 3.326; see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The AOJ sent notice and scheduling letters, as well as a Supplemental Statement of the Case, to the Veteran's last provided address in December 2012; however, they were all returned as undeliverable.  VA treatment records from December 2012 forward indicate that the Veteran had been evicted from his last known address, and he was at a New Hampshire state hospital or jail until at least December 2013, at which point housing options were being investigated.  A May 2013 VA treatment record noted that the Veteran had been assigned a court-appointed guardian in March 2013, with responsibility to provide authorization to travel or decide where to live.  In a March 2014 rating decision, the AOJ proposed a finding of incompetency for the Veteran for VA purposes due to the appointment of a court-appointed guardian.  There is no final rating action of record in this regard.  

Accordingly, the Board contacted the Veteran's representative and requested assistance in obtaining the Veteran's current address.  In July 2014, the representative indicated that he had attempted to contact the Veteran multiple times, but that he was unable to make contact through various means.  The May 20, 2013, VA treatment record (on Virtual VA) included the contact information for the Veteran's court-appointed guardian.  It does not appear that the Veteran's representative attempted to contact the court-appointed guardian, or that VA has otherwise attempted to provide notice or coordinate scheduling of VA examinations through this guardian.  A remand is necessary to afford the Veteran due process.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's court-appointed guardian, via contact information as noted in the May 20, 2013, VA treatment record (on Virtual VA) or as otherwise obtained, and attempt to clarify the Veteran's current address.  All attempts at contact and responses should be documented.  If a current address is not obtained, or any further mail to the Veteran is returned as undeliverable, attempt to coordinate notice and scheduling as described below through his court-appointed guardian (or guardian for VA purposes if one has been appointed), to the extent possible. 

2.  Provide the Veteran with appropriate VCAA notice for his psychiatric disability claim, to include notice concerning PTSD based on an in-service assault.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disabilities.  The entire claims file must be provided to the examiner for review.  The examiner should note review of the file in the report.  All necessary tests and studies should be conducted.  

The examiner should respond to the following:

(a)  Identify all currently diagnosed psychiatric disabilities, i.e., any disorder that has been present since April 1, 2008.  In particular, state whether the Veteran meets the diagnostic criteria for PTSD, and whether he has psychosis, to include schizoaffective disorder.  

(b)  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability (i.e. one identified since April 1, 2008) was incurred or aggravated as a result of disease or injury in service?  

If PTSD is diagnosed, the stressor to support such diagnosis must be identified.  

In particular, is any currently diagnosed disorder, to include PTSD, related to the physical assault during service in 1979?  

(c)  Is it at least as likely as not that any currently diagnosed psychosis, to include schizoaffective disorder, had its onset during the Veteran's service or to a compensable degree within one year of his separation from active duty, i.e., by April 3, 1981?  

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  Forward the entire claims file to the individual who conducted the May 2009 neuropsychological examination, or to another examiner if that individual is unavailable, for an addendum opinion.  The Veteran should be scheduled for a new VA examination if deemed necessary to respond to the questions below.

The examiner should respond to the following: 

(a)  Does the Veteran currently have TBI, or TBI residuals?  Identify the diagnosis.
      
(b) If so, was the current diagnosed TBI or TBI residuals at least as likely as not (50 percent probability or more) incurred or aggravated, in whole or part, by injury, disease, or event during the Veteran's active duty service?  

For each opinion offered, the examiner must provide an explanation based on consideration of all pertinent lay and medical evidence.  

The examiner must consider the Veteran's reports as to his history and symptomatology.  If the examiner chooses to reject the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


